Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 1of11

Case 1:18-cv-01106-AJN Document 11-1 FiledrOt16/19 Page Lofty: = 22

Dow
eh hy i

ot es

} Wie
a} By

UNITED STATES DISTRICT COURT : ae : :

SOUTHERN DISTRICT OF NEW YORK Bo eee YUL: 0-
x ho DTS

BRAULIO THORNE, on behalf of himself and all Case No. 18-cy-l 106 (AIN)

others similarly situated,

 

 

Plaintiff,
-against-
BREITLING U.S.A. INC.,
Defendant.
x
CONSENT DECREE
1, This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff Braulio Thorne
(“Plaintiff”), and Defendant Breitling U.S.A. Inc, (“Defendant”). Plaintiff and Defendant
shall hereinafter be collectively referred to as the “Parties” for the purposes and on the terms
specified herein,

RECITALS
2. Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C, §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R, pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, and accommodations by any private entity that
owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §
12182(a); 28 C.F.R. § 36.201 (a).

3. On or about February 2, 2018, Plaintiff filed this lawsuit in the United

States District Court for the Southern District of New York entitled Braulio Thorne v. Breitling

4839-0650-9939.1 1

 

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 2 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 2 of 11

U.S.A. Inc., Case Number: 18-cv-1106 (A.JN) (the “Action”), The Action was dismissed on July
20, 2018 for Plaintiff's failure to prosecute and was subsequently reinstated Plaintiff's
Complaint in the Action alleges that Defendant’s websites: (the “Website”) are not fully
accessible to individuals with disabilities in violation of Title Ill of the Americans with
Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law (“NYSHRL”), the
New York State Civil Rights Law (“NYSCRL”), and the New York City Human Rights Law
(“NYCHRL”),

4, Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and it denies any other
wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not
admit any wrongdoing.

5. This Consent Decree resolves, settles, and compromises all issues
between the Parties in the Action.

. 6. This Consent Decree is entered into by Plaintiff, individually, but is
intended to insu to the benefit of vision impaired individuals who are members of the class

alleged in the Complaint,

JURISDICTION

 

7. Plaintiff alleges that Defendant is a private entity that owns and/or
operates the Website, which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s
Website is a service, privilege, or advantage of a place of public accommodation subject to

Title III of the ADA, 42 U.S.C. §12181(7); 12182(a). Defendant denies that its Website is a

4839-0650-9939.1 2

 

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 3 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 3 of 11

public accommodation or that it is a place of public accommodation or otherwise subject to
Title II] of the ADA, NYSHRL and/or NYCHRL.

8, This Court has jurisdiction over this action under 28 U.S.C. § 1331,
and 42 U.S.C, § 12188, The Parties agree that for purposes of the Action and this Consent
Decree venue is appropriate.

AGREED RESOLUTION

9, Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiffs Complaint. In resolution of this action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

11, Reasonable Efforts means, with respect to a given goal or obligation,
the efforts that a reasonable person or entity in Defendant's position would use to achieve
that goal or obligation. Any disagreement by the Parties as to whether Defendant has used
Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute
resolution procedures set forth in paragraphs 16 through 22 of this Consent Decree.
Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts the
cost, difficulty or impact on Defendant’s Website of which could constitute an undue burden,
as defined in Title III of the ADA but as applied solely to Defendant’s Website - as though
the Websie were a standalone business entity, or which efforts could result in a fundamental

bekite

4839-0650-9939.1 3

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 4 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 4 of 11

alteration in the manner in which Defendant operates its Website - or the primary functions
related thereto, or which could result in a loss of revenue or traffic on its Website related
operations.

TERM

 

12. The term of this Consent Decree shall commence as of the Effective
Date and remain in effect for the earlier of: (1) thirty-six (36) months from the Effective
Date; or (b) the date, if any, that the United States Department of Justice adopts regulations
for websites under Title III of the ADA.
GENERAL NONDISCRIMINATION REQUIREMENTS
13. Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the
ADA), including the Plaintiff, the opportunity to participate in and
benefit from the goods, services, privileges, advantages, and
accommodations through the Website as set forth herein. 42 U.S.C.
§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including the Plaintiff, an equal
opportunity to participate in or benefit from the goods, services,
privileges, advantages, and accommodations provided through the
Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28
C.F.R. § 36.202(b); and | |

c. shall use Reasonable Efforts to ensure that persons with a disability

(as defined under the ADA), including the Plaintiff, are not

4839-0650-9939.1 4

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 5of11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 5 of 11

excluded, denied services, segregated, or otherwise treated
differently because of the absence of auxiliary aids and services,
through the Website as set forth herein. 42 USC. §

12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

COMPLIANCE WITH TITLE II OF THE ADA

Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and accommodations

provided by and through the Website (including all pages therein), including websites

(including all pages therein and linked to therefrom) that can be navigated to from the

Website or which when entered reroute to the Website (collectively the “Websites”),

according to the following timeline and requirements provided that the following dates will

be extended in the instance that the Department of Justice issues regulations for websites

under Title III of the ADA while this Consent Decree is in effect and which contain

compliance dates and/or deadlines further in the future than the dates set forth herein:

4839-0650-9939.1

a. Within 24 months of the Effective Date, the Defendant shall ensure

that the Websites, if in existence, substantially conform to the Web
Content Accessibility Guidelines 2.1 Level A and AA Success
Criteria ("WCAG 2.1 AA") in such a manner so that the Websites

will be accessible to persons with disabilities.

. Defendant shall not be responsible for ensuring that third party

content or plug-ins that are not owned by Defendant, but are
otherwise located on the Websites or linked to from the Websites,

are accessible or otherwise conform to WCAG standards.

 

 

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 6 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 6 of 11

PROCEDURES IN THE EVENT OF DISPUTES

15. The procedures set forth in Paragraphs 17 through 19 must be
exhausted in the event that (i) Plaintiff alleges that Defendant has failed to meet its
obligations pursuant to this Consent Decree or (ii) Defendant alleges that there is a criteria of
WCAG 2.1 AA with which it cannot substantially comply as set forth herein, There will be
no breach of this Consent Decree by Defendant in connection with such allegations until the
following procedures have been exhausted,

16. ‘If a party believes that the other party hereto has not complied in all
material respects with any provision of the Consent Decree, that party shall provide the other
party with written notice of non-compliance containing the following information: (i) the
alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
Decree that is not being complied with in all material respects; (iii) a statement of the
remedial action sought by the initiating party; and (iv) a reasonably detailed statement of the
specific facts, circumstances and legal argument supporting the position of the initiating
party. Plaintiff will notify Defendant in writing after the dates for compliance set forth herein
if Plaintiff believes that the Website is in any way not compliant with this Consent Decree.
Defendant will notify Plaintiff in writing if it believes there is a criteria of this Consent
Decree with which it cannot substantially comply. All notifications must include reasonable
detail and shall be made in the manner set forth in Paragraph 22.

17, Within thirty (30) days of either Party receiving notice as described in
Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days
of receipt of the response, the Parties or their counsel will meet by telephone, or in person, in

an attempt to informally resolve the issue.

4839-0650-9939,1 6

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 7 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 7 of 11

18. If the issue remains unresolved within thirty (30) days of the meeting
referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select
an expert and the two experts will mutually select an independent accessibility consultant
with substantial experience in accessible website design who will evaluate the particular
item(s) raised based on whether a person, who has a disability and uses screen reader
software and has average screen reader competency (“person with a Visual Impairment who
has average screen reader competency”), can adequately utilize the Website.

19. There will be no breach of this Consent Decree unless (a) the
independent accessibility consultant determines that a particular item(s) cannot be
accomplished by a person with a disability who has average screen reader competency using
a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in
combination with one of the following browsers (in versions of which that are currently
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)
Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of
time of not less than ninety (90) days from receipt of the accessibility consultant’s opinion, If
the accessibility consultant believes that a reasonable time using Reasonable Efforts to
remedy the items found not to be usable is longer than ninety (90) days, then the Parties may
agree on a longer time period without leave of Court so long as the extension is documented
in writing and executed by the Parties to this Agreement or their respective counsel. If the
accessibility consultant finds that a particular item found not to be usable cannot be remedied
using Reasonable Efforts, Defendant shall not be obligated to remedy that item.

20. Any of the time periods set forth in Paragraphs 17 through 20 may be

extended by mutual agreement of the Parties.

4839-0650-9939,1 7

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 8 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 8 of 11

21, Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows:
For PLAINTIFF: Joseph Mizrahi
COHEN & MIZRAHI LLP
300 Cadman Plaza West, 12" Fl,

Brooklyn, NY 11201
Tel: 917.575.4175

E-mail: joseph@cml. legal

For DEFENDANT: Peter T. Shapiro, Esq.
LEWIS BRISBOIS BISGAARD & SMITH
LLP
77 Water Street, Suite 2100
New York, NY 10005
Tel: 212-232-1322
Email: Peter. Shapiro@lewisbrisbois.com
MODIFICATION
22. No modification of this Consent Decree shall be effective unless in
writing and signed by authorized representatives of all Parties.
ENFORCEMENT AND OTHER PROVISIONS
23. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.
24. This Consent Decree contains the entire agreement of the Plaintiff and
the Defendant concerning the subject matter described in Paragraph 3, other than the terms of
the Settlement Agreement, and no other statement, promise, or agreement, either written or

oral, made by any party or agent of any party, that is not contained in this Consent Decree,

and concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

 

 

Settlement Agreement. KV The Court does not retain jurisdiction to enforce

the parties’ settlement agreement and the terms
PESO 939-1 8 of this consent decree do not incorporate that

agreement,

 

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 9 of 11
Case 1:18-cv-01106-AJN Document11-1 Filed 01/16/19 Page 9 of 11

25. If any provision of this Consent Decree is determined to be invalid,
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed
restated to reflect as nearly as possible and to the fullest extent permitted by applicable law
its original intent and shall not, in any event, affect any other provisions, all of Which shall
remain valid and enforceable to the fullest extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

26. The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by
the ADA, including those who utilize a screen reader to access the Websites, which disabled
persons shall constitute third-party beneficiaries to this Consent Decree.

27, The signatories represent that they have the authority to bind the

respective parties, Plaintiff and Defendant to this Consent Decree.

4839-0650-9939,1 9

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 10 of 11
Case 1:18-cv-01106-AJN Document 11-1 Filed 01/16/19 Page 10 of 11

CONSENT DECREE HAS BEEN READ

28, This Consent Decree has been carefully read by each of the Parties, and

its contents are known and understood by each of the Parties. This Consent Decree is signed

freely by each party executing it. The Parties each had an opportunity to consult with their

counsel prior to executing the Consent Decree,

Dated: _ January 8, 2019 _

Dated:

APPROVED AS TO FORM AND CONTENT:

Dated: 4-8-2019

Dated: _/{ > rT;

4839-06 50-9939,1

10

PLAINTIFF

By: E Mee Ae

 

DEFENDANT

_—

Its: {AEsIDEA L

PLAINTIFF’S LAWYERS

By: LLL

Joseph Mizrahi

COHEN & MIZRAHI LLP

300 Cadman Plaza West, 12" F},
Brooklyn, NY 11201

DEFENDANT’S LAWYERS -
QE
Pefer*T, Shapiro, Esq.

LEWIS BRISBOIS BISGAARD & SMITH
LLP

77 Water Street, Suite 2100

New York, NY 10005
Attorneys for Defendant

 

 
Case 1:18-cv-01106-AJN Document 12 Filed 07/03/19 Page 11 of 11
Case 1:18-cv-01106-AJN Document11-1 Filed 01/16/19 Page 11 of 11

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying
facts and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has personal jurisdiction over Plaintiff and Defendant for the
purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties;

3) Entry of this Consent Decree is in the public interest;

4) This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

5) Plaintiff is acting as a private attorney general in bringing this lawsuit and
enforcing the ADA; and

6) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of each and every claim, matter, and issue that was alleged, or could have been
alleged by Plaintiff based on, or arising out of, or in connection with, the allegations in the
Complaint,

NOW THEREFORE, the Court approves the Consent Decree and in doing so
specifically adopts it and makes it an Order of the Court.

SO ORDERED:.

 

 

4839-0650-9939,1 11

 

 
